

115 HJ 39 IH: Disapproving a rule submitted by the Department of Health and Human Services relating to “Compliance with Title X Requirements by Project Recipients in Selecting Subrecipients”.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 39IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Messer (for himself, Mr. Meadows, Mr. Holding, Mr. Mullin, Mr. Grothman, Mr. Tiberi, Mr. Newhouse, Mr. Williams, Mr. Collins of Georgia, Mr. Fortenberry, Mr. Harris, Mr. Jenkins of West Virginia, Mr. Johnson of Ohio, Mr. Kelly of Pennsylvania, Mr. Kelly of Mississippi, Mr. Brat, Mr. Byrne, Mr. Russell, Mr. Aderholt, Mr. Pittenger, Mr. Babin, Mr. Emmer, Mr. Renacci, Mr. Jody B. Hice of Georgia, Mr. Hudson, Mr. Roe of Tennessee, Mr. Loudermilk, Mr. Gosar, Mr. Smith of Nebraska, Mr. Marshall, Mrs. Wagner, Mr. Carter of Georgia, Mrs. Walorski, Mr. Abraham, Mr. Allen, Mr. Banks of Indiana, Mr. Yoho, Mr. Cramer, Mr. Graves of Missouri, Mr. Palmer, Mr. Poe of Texas, Mr. Bilirakis, Mr. Olson, Mr. Rogers of Alabama, Mrs. Blackburn, Mr. Gohmert, Mr. Roskam, Mr. Huizenga, Mr. Luetkemeyer, Mr. Duncan of South Carolina, Mr. Harper, Mr. King of Iowa, Mr. Calvert, Mr. Griffith, Mr. Sam Johnson of Texas, Mr. Duffy, Mr. Farenthold, Mr. Jones, Mr. Turner, Mr. Chabot, Mr. Rohrabacher, Mr. Cole, Mr. Hultgren, Mr. Latta, Mr. Gibbs, Mr. Franks of Arizona, Mr. Yoder, Mr. Pearce, Mr. Austin Scott of Georgia, Mr. Fleischmann, Mr. Lamborn, Mr. Murphy of Pennsylvania, Mr. Smith of New Jersey, Mr. Hensarling, Mr. Culberson, Mr. Rokita, Mr. Moolenaar, Mr. LaMalfa, Mr. Rothfus, Mr. Gallagher, Mr. Davidson, Mr. Budd, Mr. Rouzer, Mr. Chaffetz, Mr. Shimkus, Mr. Smith of Texas, Mr. Thomas J. Rooney of Florida, Mr. Jordan, Mr. Rodney Davis of Illinois, Mr. Gowdy, Mr. Johnson of Louisiana, Mrs. Love, Mr. Mitchell, Mr. Westerman, Mr. Bishop of Michigan, Mr. Rogers of Kentucky, Mr. Long, Mr. Wenstrup, Mr. Palazzo, Mrs. Hartzler, Mr. Shuster, Mr. Weber of Texas, Mr. Hollingsworth, Mr. Barr, Mr. Perry, Mr. Smith of Missouri, Mr. Joyce of Ohio, Mr. Stewart, Mr. Brooks of Alabama, Mr. Brady of Texas, Mr. Arrington, Mr. Biggs, Mr. DeSantis, Mr. Mooney of West Virginia, Mr. Bost, Mr. Bucshon, Mr. Knight, Mr. Lucas, Mr. McCaul, Mr. Schweikert, Mr. Ratcliffe, Mr. Kustoff of Tennessee, Mr. Rice of South Carolina, Mr. Bridenstine, Mr. Bishop of Utah, Mr. Thompson of Pennsylvania, Mr. Francis Rooney of Florida, Mr. Conaway, Mr. Amash, Mr. Labrador, Mr. Hill, Mr. Sessions, Mr. Wilson of South Carolina, Mr. Flores, and Mr. Walker) submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONDisapproving a rule submitted by the Department of Health and Human Services relating to Compliance with Title X Requirements by Project Recipients in Selecting Subrecipients.
	
 That Congress disapproves the rule submitted by the Department of Health and Human Services relating to Compliance with Title X Requirements by Project Recipients in Selecting Subrecipients (81 Fed. Reg. 91852), and such rule shall have no force or effect.
		